Russell, J.
1. A party may voluntarily write off a portion of a verdict and judgment rendered in his favor, at any time prior to the judgment upon a pending motion for a new trial, without in any wise prejudicing the rights of the opposite party. That the finding against the losing party is reduced in amount does not of itself afford the latter any ground for complaint. Juridically error can not be shown unless it is accompanied by injury.
2. The plaintiff in fi. fa. having voluntarily amended the judgment finding all of the articles of property which were in dispute subject to the levy of his fi. fa., so as to leave nothing but “one small black mare mule named Kit, about 8 years old,” and the evidence as to the ownership of the mule being conflicting, and there being circumstances from which *592tlie jury could as well infer that the mule was the property of the defendant in fi. fa. as that she belonged to the claimant, the judgment of the trial court refusing a new trial will not be disturbed.
Decided January 24, 1911.
Levy and claim; from Jeff Davis superior court — Judge Conyers. May 21, 1910.
P. L. Smith, for plaintiff in error. II. A. King, contra.

Judgment affirmed.